                                                                       Case 2:19-cv-01752-APG-BNW Document 19 Filed 02/10/20 Page 1 of 3


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   RACHEL J. HOLZER
                                                                       Nevada Bar No. 11604
                                                                   4   Email: rholzer@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant Glen Wood Company d/b/a Wood Brothers Racing
                                                                   7
                                                                                                  UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                           DISTRICT OF NEVADA
                                                                   9
                                                                       ANDREA NICOLE COSTELLO, an                    Case No. 2:19-cv-01752-APG-BNW
                                                                  10   individual;

                                                                  11                         Plaintiff,              STIPULATION AND [PROPOSED] ORDER
                                                                                                                     FOR LEAVE TO FILE THIRD-PARTY
3960 Howard Hughes Parkway, Suite 600




                                                                  12   vs.                                           COMPLAINT AGAINST NEVADA
                                                                                                                     SPEEDWAY, LLC
                                        Las Vegas, Nevada 89169




                                                                  13   GLEN WOOD COMPANY d/b/a WOOD
                                                                       BROTHERS RACING, a foreign
                                                                  14   corporation; DOE Individuals 1-10; DOE
                                                                       Employees 11-20; and ROE Corporations 21-
                                                                  15   30;

                                                                  16                         Defendants.

                                                                  17

                                                                  18          Plaintiff ANDREA NICOLE COSTELLO and Defendant GLEN WOOD COMPANY

                                                                  19   d/b/a WOOD BROTHERS RACING (hereafter “Glen Wood”), by and through their respective

                                                                  20   undersigned counsel of record, and stipulate as follows for an order granting Glen Wood leave to

                                                                  21   file its [Proposed] Third-Party Complaint against Nevada Speedway, LLC.

                                                                  22          WHEREAS, this is a personal injury case in which Plaintiff claims Glen Wood’s

                                                                  23   employee, while acting in the course and scope of his employment as a Glen Wood race team

                                                                  24   member, injured Plaintiff while she was in the restricted pit area of the Las Vegas Motor

                                                                  25   Speedway, during a NASCAR race that took place on or about September 16, 2018, pursuant to

                                                                  26   a Single Event License Pass issued by NASCAR. (See Pl.’s Compl.., at ¶¶ 9-15.)

                                                                  27          WHEREAS, based on information recently learned, Defendant Glen Wood seeks to

                                                                  28   implead Nevada Speedway, LLC, which Defendant believes is the owner and operator of the Las

                                                                                                                      1
                                                                       Case 2:19-cv-01752-APG-BNW Document 19 Filed 02/10/20 Page 2 of 3


                                                                   1   Vegas Motor Speedway, under the doctrines of equitable indemnity and contribution based upon

                                                                   2   Glen Wood’s information and belief regarding the existence of an agreement between Nevada

                                                                   3   Speedway, LLC and Glen Wood providing for such indemnity. (See Glen Wood’s [Proposed]

                                                                   4   Third Party Complaint against Nevada Speedway, LLC, attached hereto as Exhibit A.)

                                                                   5          WHEREAS, Federal Rule of Civil Procedure 14(a)(1) provides a defending party may, as

                                                                   6   a third-party plaintiff, implead “a nonparty who is or may be liable to it for all or part of the

                                                                   7   claim against it.”

                                                                   8          WHEREAS, “[t]he decision whether to implead a third-party defendant is addressed to

                                                                   9   the sound discretion of the trial court” (Sw. Administrators, Inc. v. Rozay's Transfer, 791 F.2d

                                                                  10   769, 777 (9th Cir. 1986)); who in exercising such discretion considers the following four factors:

                                                                  11   “prejudice to the original plaintiff, complication of issues at trial, likelihood of trial delay, and
3960 Howard Hughes Parkway, Suite 600




                                                                  12   timeliness of the motion to implead” (Paradise Nw. Inc. v. Randhawa, No. 2:09CV02027 MCE
                                        Las Vegas, Nevada 89169




                                                                  13   DAD, 2010 WL 1487874, at *1 (E.D. Cal. Apr. 13, 2010)).

                                                                  14          WHEREAS, impleader of Nevada Speedway, LLC as a third-party defendant is proper

                                                                  15   under Rule 14(a) because Nevada Speedway, LLC’s liability to Glen Wood under the doctrine of

                                                                  16   equitable indemnity/contribution is derivative of Glen Wood’s alleged liability to Plaintiff. See

                                                                  17   Stewart v. Am. Int'l Oil & Gas Co., 845 F.2d 196, 199 (9th Cir. 1988) (clarifying “a third-party

                                                                  18   claim may be asserted only when the third party's liability is in some way dependent on the

                                                                  19   outcome of the main claim and is secondary or derivative thereto”).

                                                                  20          WHEREAS in the January 29, 2020 Stipulation and Order to Extend Discovery (First

                                                                  21   Request) (ECF No. 17) entered by Magistrate Brenda Weksler set April 14, 2020, as the deadline

                                                                  22   for joining non-parties. (See ECF No. 17, at 3:11.)

                                                                  23          WHEREAS Glen Wood, by the instant stipulation and proposed order, timely seeks leave

                                                                  24   to implead Nevada Speedway, LLC before the April 14, 2020 deadline.

                                                                  25          WHEREAS Plaintiff does not object to the impleader of Nevada Speedway, LLC and the

                                                                  26   parties have not exchanged expert reports or conducted depositions.

                                                                  27          WHEREAS Third-Party Defendants Speedway Motorsports, Inc. and Speedway

                                                                  28   Motorsports LLC have not answered or otherwise appeared in this matter.

                                                                                                                        2
                                                                       Case 2:19-cv-01752-APG-BNW Document 19 Filed 02/10/20 Page 3 of 3


                                                                   1           WHEREAS, because Glen Wood’s proposed claims against Nevada Speedway, LLC are

                                                                   2   based on Plaintiff’s allegations against Glen Wood (see ECF No. 11, at 2:10-13), the impleader

                                                                   3   of Nevada Speedway, LLC will not unduly complicate the issues at trial or inject extraneous

                                                                   4   issues into the action.

                                                                   5           NOW THEREFORE, Plaintiff and Glen Wood stipulate and respectfully request that the

                                                                   6   Court enter an order granting Glen Wood leave to file the attached [Proposed] Third Party

                                                                   7   Complaint against Nevada Speedway, LLC.

                                                                   8
                                                                       Dated this 10th day of February 2020.              Dated this 10th day of February 2020.
                                                                   9
                                                                       COGBURN LAW                                        TYSON & MENDES LLP
                                                                  10

                                                                  11
                                                                       By: Joseph J. Troiano                              By: /s/ Rachel J. Holzer
3960 Howard Hughes Parkway, Suite 600




                                                                  12   Jamie S. Cogburn, Esq.                             Thomas E. McGrath, Esq.
                                        Las Vegas, Nevada 89169




                                                                       Nevada Bar No. 8409                                Nevada Bar No. 7086
                                                                  13   Joseph J. Troiano, Esq.                            Rachel J. Holzer, Esq.
                                                                       Nevada Bar No. 12505                               Nevada Bar No. 11604
                                                                  14
                                                                       2580 St. Rose Parkway, Suite 330                   3960 Howard Hughes Parkway, Suite 600
                                                                  15   Henderson, Nevada 89074                            Las Vegas, NV 89169
                                                                       Attorneys for Plaintiff                            Attorneys for Defendant
                                                                  16

                                                                  17                                              ORDER
                                                                  18
                                                                               Good cause having been shown, and on stipulation of the parties, the Court hereby grants
                                                                  19
                                                                       Defendant GLEN WOOD COMPANY d/b/a WOOD BROTHERS RACING leave to file its
                                                                  20
                                                                       [Proposed] Third Party Complaint against Nevada Speedway, LLC.
                                                                  21
                                                                               IT IS
                                                                         IT IS SO    SO ORDERED.
                                                                                   ORDERED
                                                                  22
                                                                               Dated this ______ day of February, 2020
                                                                  23     DATED: February 11, 2020

                                                                  24
                                                                                                                   ____________________________________
                                                                  25                                               UNITED STATES DISTRICT JUDGE
                                                                         __________________________________________________
                                                                  26
                                                                         BRENDA WEKSLER
                                                                  27     UNITED STATES MAGISTRATE JUDGE
                                                                  28

                                                                                                                      3
